EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Renumber the second occurrence of claim 21 to be claim 22. 
Renumber claim 22 to be claim 23.
 Renumber claim 23 to be claim 24. 
Renumber claim 24 to be claim 25. 
Renumber claim 25 to be claim 26. 
Renumber claim 26 to be claim 27. 
Renumber claim 27 to be claim 28.

REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10-21, 23, 26-28 are allowed.
Claims 21-27 were amended to be pursuant to rule 1.126, MPEP 608.01(j), which states “When the application is ready for allowance, the examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant”. As such, second occurrence of claim 21 through claim 27 has been amended to be claim 22 to claim 28.

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 are allowable because the prior art of record does not teach or fairly suggest a fault arc detection unit wherein the difference quotient is subtracted from a preceding difference quotient to ascertain a difference in the difference quotients, wherein the difference ascertained in the difference quotients, or a magnitude of the difference ascertained in the difference quotients, is compared with the third threshold value as a measure of a difference in the current rise.
Claims 2-6, 8, 10-12, 14-21, 23, 26-28 are allowable as they depend on claim 1 or claim 13, which are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/18/2021